DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7,  10, 11, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. U.S. Patent No. 9,189,900 (hereinafter Penilla).
Regarding claims 1 and 10, Penilla discloses first portable electronic device for accessing a remotely controllable device (i.e., John’s car), the first portable electronic device (702) comprising: a memory (inherent component of a smartphone or smartwatch) that stores a token indicator (i.e., e-key) indicating ownership of a software implemented access token to access the remotely controllable device; and a processor (inherent component in a smartphone or smartwatch) configured to execute instructions stored in the memory, the instructions, when executed by the processor, configuring the processor to: collect information relating to one or more parameters, characteristics, or attributes of a plurality of portable electronic devices (column 12, lines 45-59), evaluate the information to identify a preferred portable electronic device to access the remotely controllable device from among the plurality of portable electronic devices, and transfer ownership of the software implemented access token to a second portable electronic device from among the plurality of portable electronic devices in response to identifying the second portable electronic device as being the preferred portable electronic device to access the remotely controllable device (column 45, lines 23-38).
Regarding claim 2, Penilla discloses a first portable electronic device comprising a smartphone and wherein the second portable electronic device comprises a smartwatch (column 2, lines 32-40).
Regarding claim 3, Penilla discloses a first portable electronic device comprising a first smartphone and wherein the second portable electronic device comprises a second smartphone (column 2, lines 32-40).
Regarding claim 7, Penilla discloses a first portable electronic device comprising wherein the one or more parameters, characteristics, or attributes of the plurality of portable electronic devices comprise one or more portable electronic device characteristics relating to the configuration or operation of the remotely controllable device or the plurality of portable electronic devices (column 6, lines 47-56).
Regarding claims 11, 15, and 18, method claims 11, 15, and 18 are drawn to the method of using the corresponding apparatus claimed in claims 1-3 and 7.  Therefore method claims 11, 15, and 18 correspond to apparatus claims 1-3 and 7 and are rejected for the same reasons of anticipation as used above.
Claim 19 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla.
Regarding claim 4, Penilla discloses a first portable electronic device comprising all the features of claim 1 as discussed above further comprising scanning for the remotely controllable device (column 17, lines 8-18) but fails to explicitly disclose a first portable electronic device to stop scanning for the remotely controllable device in response to transferring ownership of the software implemented access token.
Penilla discloses a first portable electronic device configured to be used access a vehicle and wherein an e-key is transferred so that future accesses of the vehicle are from a second portable electronic device (column 40, lines 47-56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stop scanning for the remotely controllable device in response to transferring ownership of the software implemented access token since a second portable electronic device has assumed ownership of the token and scanning for the first portable electronic device would be unnecessary and would conserve power and computing resources of the first portable electronic device.
Regarding claim 12, method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 4.  Therefore method claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used above.
Claims 5, 6, 8, 9, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Ghabra U.S. Patent Application Publication No. 2021/0209873.
Regarding claims 5 and 6, Penilla discloses a first portable electronic device comprising all the features of claim 1 as discussed above including determining one or more characteristics, or attributes of the plurality of portable electronic devices (column 12, lines 45-59), but fails to explicitly disclose wherein the one or more characteristics, or attributes of the plurality of portable electronic devices comprise a Received Signal Strength Indicator (RSSI) of an electronic signal being transmitted by the remotely controllable device indicating that the first portable electronic device is in communication range of the remotely controllable device.
Ghabra discloses a vehicle control system that determines proximity of a portable electronic device to the vehicle based on RSSI (paragraphs [0081] and [0088]) which is considered a well-known tool for determining proximity of an object.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor RSSI of an electronic signal being transmitted by the remotely controllable device indicating that the first portable electronic device is in communication range of the remotely controllable device since doing so would yield predictable results.
Regarding claim 8, Penilla discloses a first portable electronic device comprising all the features of claim 7 as discussed above, but fails to explicitly disclose wherein the one or more portable electronic device characteristics comprise motion of the first portable electronic device or the second portable device relative to the remotely controllable device.
Ghabra discloses a vehicle control system that determines proximity of a portable electronic device to the vehicle based on RSSI and on motion of the device (paragraphs [0081] and [0088]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor motion of the first portable electronic device or the second portable device relative to the remotely controllable device since doing so would yield an accurate representation of the location of a device relative to the vehicle.
Regarding claim 9, Penilla discloses a first portable electronic device comprising all the features of claim 1 as discussed above including determining when a user has come within a close proximity to determine when to trigger a pairing request (column 17, lines 7-16), but fails to explicitly disclose wherein the instructions, when executed by the processor, configure the processor to identify the second portable electronic device as being the preferred portable electronic device when the information indicates the second portable electronic device is in motion relative to the remotely controllable device and is within communication range of the remotely controllable device.
Ghabra discloses a vehicle control system that determines proximity of a portable electronic device to the vehicle based on RSSI and on motion of the device (paragraphs [0081] and [0088]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor information indicative of motion of the second portable electronic device relative to the remotely controllable device in order to determine when it is within communication range of the remotely controllable device since doing so would yield an accurate representation of the location of the second portable electronic device relative to the remotely controllable device.
Regarding claims 13, 14, 16, and 17, method claims 13, 14, 16, and 17 are drawn to the method of using the corresponding apparatus claimed in claims 5, 6, 8, and 9.  Therefore method claims 13, 14, 16, and 17 correspond to apparatus claims 5, 6, 8, and 9 and are rejected for the same reasons of obviousness as used above.
Claim 20 has limitations similar to those treated in the above rejections, and are met by the references as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	September 22, 2022